El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
En mayo 31, 1922, en el pleito principal seguido entre las mismas partes, esta corte revocó la sentencia dictada por la Corte de Distrito de San Juan. Nuestra sentencia reivindicaba lá propiedad al demandante pero declaraba no liaber lugar al pago de daños y perjuicios. La referida sen-tencia contenía un pronunciamiento de que la cuestión de daños Labia de regularse por el artículo 370 del Código Civil.
Habiendo presentado el demandante victorioso una mo-ción de reconsideración para obtener una declaración sobre pago 'de daños y perjuicios, esta corte emitió una opinión y ■dictó resolución desestimando la moción. En esta opinión declaramos como lieclio que la mala fe de los demandados no fué demostrada y que la casa en cuestión fué comprada a una persona que en el registro aparecía como dueña. La cuestión de mala fe, por tanto, quedó completamente re-suelta a favor de los demandados, convertida en la ley del ■(-aso y en tanto cualesquiera reclamaciones del demandante puedan ahora fundarse en la alegada .mala fe, deben ser ig-noradas. El demandante había sido oído en corte sobre ese hecho y aun suponiendo que esta corte cometió error, existe un completo impedimento por razón de nuestra sentencia.
Nuestra sentencia disponía que las partes arreglaran sus diferencias de acuerdo con el artículo 370 del Código Civil. Ese artículo dispone lo siguiente:
“Art. 370. — El dueño del terreno en que se edificare, sembrare o plantare de buena fe, tendrá, derecho a hacer suya la obra, siembra o plantación, previa la indemnización establecida en los artículos 455 y 456 del Capítulo III, Título Y, o a obligar al que fabricó o plantó, a pagar el precio del terreno, y al que sembró, la renta co-rrespondiente. ’ ’
*761Al ser devuelto el caso, el demandante solicitó y obtuvo una orden contra los demandados para mostrar causa por qué no debían en substancia, primero, al prestar la fianza el demandante, desocupar inmediatamente la casa y solar para que el demandante pudiera proceder a derribar la casa y terminar la construcción de las calles; segundo, por qué no debía de resolverse que la construcción de dicba casa no aumentaba en nada el valor de la propiedad, sino al con-trario, era un detrimento para el demandante; tercero, por qué la compensación a la cual pudieran tener derecho los demandados no debía limitarse a las reparaciones que ha-bían de hacerse en la casa y no al valor total de la casa; cuarto, por qué la compensación a la cual las partes ten-drían derecho mancomunadamente, no debía determinarse una contra la otra; y quinto, por qué las costas de este procedimiento no deben ser impuestas a los demandados.
La corte consideró la petición, expidió una orden para mostrar causa y después de una contestación y vista declaró sin lugar la moción.
En su primer señalamiento de error el demandante men-ciona el hecho de que el artículo 370 no estaba en issue en el caso. Es enteramente cierto que los demandados no le-vantaron tal cuestión, pero ellos habían ganado su caso en la corte inferior y nosotros revocamos la sentencia a su favor, de modo que la cuestión de beneficios o daños no era de la incumbencia inmediata de los demandados. Sin embargo, el demandante y apelante admité que hubo una re-clamación de daños y perjuicios en la demanda original y no tenemos ninguna duda, por tanto, de que en la revoca-ción esta corte podía hacer lo que pudo haber hecho la corte inferior, o sea, considerar los derechos de los demandados e invocar el art. 370, supra. El subsiguiente desarrollo de esta opinión creemos que demostrará que tanto la corte inferior como esta corte estaban obligadas a tomar conoci-miento del artículo 370 una vez que se llamó la atención ¡del mismo a una u otra corte.
*762La cuestión principal levantada en apelación es si los demandados tienen derecho a recobrar el valor de la casa erigida en la propiedad. El apelante alega qne la corte de-claró sin lugar su moción sin emitir una opinión. La con-testación de los demandados, en cambio, alegaba claramente que el demandante no ha hecho su elección de si pagará por la casa, u obligará a los demandados a comprar la propie-dad. Del texto del artículo 370 y de los varios comentarios de Manresa es evidente que tal elección debe hacerse. Por ejemplo, Manresa en el tomo 3, pág. 208, de sus Comenta-rios al Código' Civil dice así:
“Y como era preciso dar la elección a uno de los dos se concede' ál dueño del terreno en consideración a ser más antiguo su derecho' y más preferente también por el principio de la accesión.-”
Este extracto de Manresa ha sido tomado de los comen-tarios que indican que ha habido considerable duda o per-plejidad en cuanto a la forma de redactar el antiguo ar-tículo de donde procede el 370 de nuestro actual Código' Civil..
El demandante, en vez de hacer la elección de compen-sar a los demandados por la casa, ha tratado de demostrar que él no debe pagar nada por la referida casa, toda vez que los demandados no la construyeron, porque sus causan-tes — uno de los cuales construyó la casa — no era poseedor-de buena fe,-y porque la casa no tiene ningún valor para el demandante. Si está equivocado el demandante, corno-creemos que lo está al hacer estas defensas, no habiendo-hecho la elección de pagar a los demandados por el valor de la casa, la corte inferior no estaba obligada a considerar-las reclamaciones relativas de daños y perjuicios o las con-trarreclamaciones del demandante.
Los demandados no construyeron la casa sino que fué uno de sus causantes quien la hizo. No hemos podido en-contrar ningún caso que envuelva los derechos de un com-prador aparente de una casa y finca, donde ésta no pertene-cía al vendedor, pero sí la casa. Generalmente de acuerdo-*763con nn principio sobre accesión, el snelo y todo lo qne en él está pertenece al dueño, pero la ley civil y el Código Civil ña ñecño una excepción en favor de la casa construida de buena fe por un dueño, como lo asevera el artículo 370, Ese artículo igual, si no tácitamente, reconoce el derecho del verdadero dueño y también de un comprador de buena fe. El derecho a las mejoras es inherente a la persona" que construye de buena fe y este derecho puede él traspasarlo. El traspaso de toda la propiedad, traspasaba todos los de-rechos al vendedor. Sostener otra cosa sería dar al verda-dero dueño algo por nada. El mero accidente de que el hombre que construyó la casa ha pasado el título de domi-nio a otra persona, no debe conferir al verdadero dueño ningún derecho que de otro modo no hubiera poseído. Nos sentimos obligados a declarar que un comprador de buena fe sustituye a su vendedor el dueño aparente, y puede re-clamar el valor de la casa del verdadero dueño cuando el segundo se presente a reclamar la finca. También puede dudarse si la misma cuestión no fué implícitamente resuelta por la sentencia de esta corte. Estábamos considerando los derechos de los demandados a la casa y agrupamos todas las personas que habían poseído la referida casa.
De acuerdo con nuestra idea de que el demandante nn ha hecho la elección de pagar el valor de la casa, podemos-decir que ni siquiera ha elegido pagar las mejoras hechas por los actuales demandados. El pidió a la corte que pre-via prestación de fianza ordenara a los demandados abando-nar la finca inmediatamente.
No podemos interpretar la decisión de esta corte como lo hace el demandante. Declaramos, en tanto teníamos de-recho a ello — y creemos que hemos demostrado que el dere-cho existía que la persona que construyó la casa la edificó-de buena fe. Dijimos:
“Nada hay en los autos que demuestra la mala fe actual de Qui-ñones, ni de la Aragunde, ni de los demandados. Aparentemente *764ellos actuaron de buena fe y sufrirán por la decisión de este pleito todos o alguno o algunos de ellos verdaderos perjuicios.
“Siendo esto así, creemos que la verdadera justicia en este caso consiste en resolver que la tierra ocupada por los demandados per-tenece al demandante y ordenar su entrega y nada más.
“Hay por último, algo que no puede pasar desapercibido a esta corte, y es la casa levantada en el solar ocupado por los demandados. Dicha casa no fué construida por Catlin. Lo fué por quien de buena fe creía que era dueño de la tierra sobre la cual edificaba. Siendo ello así el caso debe regularse por lo prescrito en el Art. 370 del Código Civil.”
No vemos cómo estas palabras puedan significar otra cosa que no sea que todos los poseedores de la casa eran dueños de buena fe. Pasando entonces a la alegación del demandante de que la casa no tiene ningún valor para él, a nosotros nos parece muy claro que la conveniencia del de-mandante no puede convertirse en una regia de ley. Es únicamente un accidente que el demandante desee urbanizar la finca en cuestión y que se alegue que la casa es un obs-táculo. Generalmente la regla es como ba sido formulada por el artículo 370; que la casa tiene un valor y es el valor para su poseedor de acuerdo con la norma general de da-ños y perjuicios, o sea, el valor en el mercado. El artículo 370 tiene en cuenta una indemnización a la persona con de-recho a la casa. Es su condición lo que la ley está conside-rando y no la condición peculiar del dueño del terreno. Ad ea quae frequentius accidunt jura adptanUir.
El demandante y apelante se queja fuertemente de su privación de la posesión de la finca. Oreemos que' esta falta dé posesión es enteramente su misma falta. Esta corte ter-minantemente resolvió que el art. 370 era aplicable e indi-caba con bastante insistencia, segrín entendemos, que los demandados tenían derecho a ser indemnizados por la casa con tal que el demandante se resolviera a tomar la finca. El demandante no hizo ninguna elección y lo único que hizo fué indicar que tal vez pagaría a los demandados el valor de las mejoras en alguna ocasión, pero por ahora solicitaba *765de la corte qne aceptara la fianza. La contención del de-mandante de qne el demandado no era la persona qne real-mente constrnyó la casa, fné demasiado restrictiva y no la actitnd equitativa qne tiene en cuenta el artículo 370.
El demandánte también arguye en uno de sus señala-mientos de error que la posesión de los demandados era de mala fe — desde la interposición de la demanda. La contes-tación de los demandados alega que no estaban ellos obliga-dos a entregar la finca basta que el demandante eligiera asumir su posición de acuerdo con el artículo 370, y nos in-’ dinamos a creer que esta actitud de los demandados es una que está justificada por la ley. En otras palabras, tenemos la idea de que una persona que está en posesión de una pro-piedad en la cual lia construido una casa de buena fe, no está obligada a mudarse de ella basta que el verdadero dueño baga la elección requerida por el artículo 370.
Ni vemos tampoco, como sostiene el demandante y ape-lante, que los arts. 455 y 456 en manera alguna tienen por objeto beneficiar al dueño, sino que en todo su contenido es-tos artículos, en relación con el 370, están considerando el pago a las personas que ban erigido la casa o becbo otras mejoras, los reembolsos de los gastos en que han tenido ne-cesidad de incurrir.

La resolución apelada debe ser confirmada.

Resolución de Febrero 17, 1925.
El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Es cierto que el demandante basta al fecha de la radica-ción de la petición no había becbo ninguna elección. El de-mandante, por supuesto, estaba interesado en recobrar el título a su propiedad y por tanto no notificó originalmente en ningún momento a los demandados de alguna elección. Sostenemos como sugerimos o resolvimos en nuestra opi-nión principal, qué basta tanto fuera hecha tal elección los demandados no estaban obligados a entregar la propiedad. *766No encontramos nada en los comentaristas qne nos convenza ■de qne nna persona qne está en posesión de nna casa, cnando es aplicable el artícnlo 370, esté obligada mientras no se haga nna compensación n ofrecimiento en _ tal sentido, a trasladarse de la propiedad. No vemos qne los demandados fueran culpables en manera alguna basta qne se hiciera la elección.
Ahora pide el apelante qne esta corte resuelva en -defi-nitiva el caso y sostiene qne el párrafo 8, etc., de la petición alega nna elección y qne la corte inferior debió haber re-suelto el derecho de las partes de conformidad con el artícnlo 370. En la petición se describía la finca, exponía qne este tribunal había resuelto la acción reivindicatoría en favor del demandante y qne la inscripción en el registro era nula y el caso había de regularse de acuerdo con el artícnlo 370 del Código Civil. Entonces, después de citar los artículos 370, 455 y 456 del Código Civil, el peticionario alegó qne los demandados no habían construido la casa. La petición pasa entonces a decir lo siguiente:
"4. * * * Además adquirieron la propiedad con mala fe. por-que no ignoraron el vicio en su título o modo de adquirir, pero, de todos modos, dicha casa no 'era un gasto necesario, sino, en todo caso, un gasto útil y, por tanto, el demandante tiene la opción de abonar a los demandados el aumento que por la construcción de dicha casa haya adquirido la propiedad del demandante; y alega el demandante que su propiedad no ha sido aumentada en nada como consecuencia de la construcción de dicha casa.
“5. Que el descrito solar indebidamente ocupado por los deman-dados desde la notificación de la demanda- en este caso, formó y forma parte de una finca mayor del demandante que se extiende desde la calle McLeary al sur, hasta la zona marítima por el norte. Que dicha finca está en una sección de la ciudad de San Juan que constante y continuamente se ha venido urbanizando mediante la construcción de numerosas casas en los numerosos solares en que fué dividida por el demandante.”
Más adelante, en los párrafos 6 y 7, el peticionario in-sistió en qne desde la fecha de la interposición de la de-*767manda los demandados perdieron su condición de poseedo-res de buena fe, estaban en posesión de mala fe y debían pa-gar rentas y frutos. En la petición se bace un cálculo de estas rentas y frutos ascendentes a $56 por alquiler de la casa y solar. De modo que el peticionario, negó a los de-mandados cualesquiera derechos a una compensación; no obstante el criterio mantenido por esta corte en el caso de King v. Fernández, 30 D.P.B. 592, negó la buena fe de ellos y especialmente insistió en que su posesión era de mala fe desde la radicación de la demanda, cuestiones que fueron consideradas en nuestra opinión principal. La petición no aceptaba la condición legal (status) que esta corte había declarado que existía. Con arreglo al artículo 370 los de-mandados no estaban obligados a dejar la finca hasta que la elección les fuera realmente notificada. De modo que la posesión de ellos después de radicarse la demanda no era una tenencia de mala fe, especialmente toda vez que con arreglo a dicho artículo 370, un demandado que ha cons-truido está obligado a comprar el terreno si el dueño así lo prefiere.
La parte restante de la petición es como sigue:
“8. Si esta corte resolviese, a pesar de los hechos expuestos, que el demandante está obligado a abonar algo a los demandados por dicha casa, en vez de ser obligados ellos a quitarla de la pro-piedad del demandante, entonces el demandante, reservando una excepción al fallo, elige pagar el importe de los gastos de los de-mandados en la construcción o compra de dicha casa, cuyo im-porte debería ser compensado con la suma que los demandados es-tán obligados a indemnizar al demandante por los frutos percibi-dos de la propiedad desde que fueron notificados de la demanda en este caso.
“9. Que los demandados adquirieron dicho solar y casa en enero 26, 1917, por la suma de $1,800.00; y alega el demandante que de dicho gasto hecho por los demandados, la suma de $800.00 represen-taba o correspondía a la casa que era y es de madera y de mala o barata construcción; y el propio demandado, Pedro Bolívar, en 8 de junio de 1917, juró en la Tesorería que dicha casa no valía más *768de $720.00,. en cuya suma fué tasada por los años económicos de 1918/19, 1919/20, 1920/21 y 1921/22.
“10. Que los demandados desde el día de la notificación de la demanda en este caso, o sea desde el 16 de julio de 1918, perdie-ron su carácter de poseedores de buena fe y desde dicha fecha han venido en posesión del referido solar y casa como poseedores de mala fe y en tal virtud están obligados a abonar al demandante los frutos naturales o civiles percibidos por ellos de dicha propie-dad y los que el poseedor legítimo hubiera podido percibir. Y alega el demandante bajo información y creencia, fundándose en la declaración del propio demandado Bolívar ante esta corte, que los demandados recibieron por alquiler del solar y casa la suma de $56.00 mensuales, y que recibieron ó hubieran podido recibir desde julio, 1918, hasta la fecha, como frutos civiles producidos por dicha propiedad, la suma total de $2,968.00.
“11. Que los demandados, a pesar de la referida sentencia del Tribunal Supremo, declarando al demandante dueño de dicho solar y que los demandados en su consecuencia deben desalojarlo, han continuado en posesión del mismo y, según información y creencia del demandante, lo tienen alquilado, y, en su consecuencia, el de-mandante se encuentra en la misma situación hoy que el día 18 de julio de 1918, cuando presentó su demanda en esta acción, por más que el Tribunal Supremo ha resuelto que dicho solar es de su propiedad, y que el título de los demandados es nulo y debería ser cancelado en el Registro de la Propiedad.
“Por los motivos expresados, el demandante por la presente so-licita de la eorte.se sirva:
“1. Previa prestación de fianza por el demandante, para responder a los demandados de cualquier suma que pudiera ser con-denado a pagarles, por el importe de los gastos en la construcción o compra de la referida casa, ordenar a los demandados que deso-cupen inmediatamente dicha casa y a la vez el solar del deman-dante, para que éste pueda entrar dentro de su propiedad con el fin de derribar la casa y terminar la construcción de las referidas calles ;
“2. Resolver que la construcción de dicha casa en la propiedad del demandante no ha aumentado en nada su valor, sino, al con-trario, lo ha depreciado y, por tanto, en virtud de los arts. 370 y 455 del Código Civil, los demandados no tienen derecho a compen-sación alguna del demandante, pudiendo, sin embargo, llevarse su casa; (reservando una excepción a la resolución de la corte en sentido contrario)', y el demandante entonces pide a la corte
*769“3. Determinar el importe de los gastos de los demandados em la compra de la referida casa, como también el importe de los frutos-percibidos por ellos o los que el demandante hubiera podido perci-bir desde la fecha de la notificación de la demanda en este caso, y después de compensar una suma contra la otra, condenar a la parte' que quede en deber a la otra a que pague el saldo que resulte, y
“4. Condenar a los demandados al pago de las costas de este procedimiento, incluyendo los honorarios de abogado, y también dictar cualquier otra resolución que sea propia y equitativa de acuerdo con las circunstancias de este caso.”
En el párrafo 8 de la petición, si alguna elección se hizo, sólo había de ser considerada si la corte resolviera las otras contenciones del demandante contra él.. En otras pa-labras, la elección dependía de que la corte inferior dictara una resolución, y en el mismo párrafo se pidió una compen-sación por los frutos y rentas desde la interposición de la demanda. El demandante, a pesar de la resolución de esta corte en el caso de King v. Fernández, supra, insistía en que la demandada no había construido la casa y que la pose-sión de ellos en todo caso era de mala fe. De modo que los demandados aun cuando estuvieran dispuestos a acep-tar la elección sin más discusión sobre ella, no podían.ha-cerlo sin seguir litigando la cuestión ya resuelta por esta corte. Si el demandante, según la condición de la ley como fué resuelta por esta corte, deseaba su propiedad, él debió haber hecho en su petición tal ofrecimiento a los demanda-dos, que ellos hubieran quedado obligados a aceptar.
Aunque el peticionario pide a la corte que le conceda cualquier remedio que pudiera, ser equitativo y discute la forma de llegar al valor de la casa, es en una forma limi-tada y sólo después que los demandados hubieran estado obligados a empezar de nuevo sus contiendas.
Quizás si el demandante hubiera aceptado la teoría de esta corte en cuanto a 1a- buena fe de los demandados y no' hubiera insistido muy fuertemente en la mala fe de éstos desde la interposición de la demanda, la corte inferior hu-biera estado en condiciones de resolver las demás euestio-*770lies, pero la petición y la orden para mostrar cansa obli-gaban al demandado a seguir litigando cuestiones ya resuel-tas, o en las que estaba envuelta su buena" fe. No debe ol-vidarse que el dueño de una propiedad tiene cierto deber •de ser vigilante, a fin de evitar que surja una reclamación pendiente y debe tratar de impedir que otra persona cons-truya en la propiedad.
Dentro de estas circunstancias no vemos que los deman-dados, o la corte inferior, estuvieran obligados a actuar y por tanto que no debía recaer en esta corte la obligación por primera vez.
Después de todo lo expuesto, la cuestión queda reducida a que el demandante — en la corte de distrito, por supuesto —haga de modo categórico su elección de pagar el precio de la casa, o de exigir al demandado que le pague el justo precio del solar. Nos inclinamos a creer, después de una consideración del asunto, que estábamos equivocados al de-cir incidentalmente (obiter) en nuestra opinión de noviem-bre 6, 1924, (pág. 759) que los demandados podían recobrar el valor de la casa en el mercado. Lo que los demandados pueden recobrar está fijado en los artículos 455 y 456 del Código Civil, siempre que no exceda del valor actual de la casa en el mercado. Si las partes no llegan a un acuerdo en la fijación del precio, será la corte de distrito la llamada a resolver el conflicto por el resultado de la prueba que le ofrezcan las partes.

La moción de reconsideración debe ser denegada.

El Juez Asociado Sr. Hutchison firmó “Conforme con la resolución.